IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   :        NO. 787
                                         :
         ORDER ADOPTING RULE             :        SUPREME COURT RULES
         304 OF THE PENNSYLVANIA         :
         BAR ADMISSION RULES             :        DOCKET
                                         :
                                         :




                                       ORDER


PER CURIAM

      AND NOW, this 29th day of January, 2019, upon the recommendation of the Board
of Law Examiners, the proposal having been published for public comment in the
Pennsylvania Bulletin at 48 Pa.B. 5715 (September 15, 2018):

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rule 304 of the Bar Admission Rules is adopted in the attached form.

     This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and the
amendment shall be effective six months from the date of this Order.